Citation Nr: 1760470	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), bipolar disorder, mood disorder, and alcohol dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to September 1980.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2017, the Board remanded the claim for further development.  The case has been returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In January 2017, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder and instructed the AOJ to obtain any outstanding VA medical records and private treatment records, as well as obtain a new VA medical opinion.  However, the Board finds that the AOJ did not provide the Veteran with notice of the opportunity to provide private treatment records prior to issuing the Supplemental Statement of the Case (SSOC).  Therefore, the Board finds the AOJ did not substantially comply with the instructions of the January 2017 remand.  Id. at 271. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any and all private treatment records that are not already part of the claims file.  Request authorization to obtain any identified outstanding private treatment records, including the name, address, and phone number of the private treatment provider or providers.  A negative reply is required if the records cannot be obtained.  Obtain all outstanding VA treatment records to the extent possible.

2.  If any new treatment records, private and/or VA, are added to the claims file, forward the claims file to the VA examiner that conducted the February 2017 examination, if available.  If this VA examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.

The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished.

The examiner should clearly identify all psychiatric disabilities other than PTSD currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved), to particularly include bipolar disorder, mood disorder, and alcohol dependence.

Then, with respect to each such diagnosed disability:

(a)  The examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.  

(b)  If the psychiatric disability other than PTSD is found to be at least as likely as not related to the Veteran's military service, then the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed alcohol dependency is caused or aggravated by the psychiatric disability.  The examiner must address both causation and aggravation.  If aggravation of the alcohol dependency by the psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of the alcohol dependency prior to aggravation by the psychiatric disability.

3.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a SSOC and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




